STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                      NO.    2022    KW   0109


VERSUS


MITCHELL         COOK                                                                 MAY     9,    2022




In    Re:          Mitchell         Cook,       applying       for   supervisory         writs,       22nd
                   Judicial         District       Court,       Parish     of    St.    Tammany,        No.
                   1879- F- 2021.




BEFORE:            GUIDRY,         HOLDRIDGE,      AND   CHUTZ,      JJ.


            WRIT    DENIED.


                                                        GH

                                                     WRC



        Guidry,          J.,     concurs     and would deny as moot.                   The    records      of

the     St.      Tammany           Parish       Clerk    of     Court' s    Office       reflect        the

district         court         acted    on   relator' s       application       for    postconviction
relief on February 16,                     2022.




COURT       OF   APPEAL,        FIRST      CIRCUIT




            DEPUTY
                     S,
                      CLERK
                               Q   OF   COURT
                   FOR    THE      COURT